DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks, filed September 10, 2021, with respect to 35 U.S.C. §112 and §103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 6, 9-13, and 15 are allowed and are re-numbered as claims 1-11, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 11, sending the transmission progress information in the acknowledgement packet to a persistent storage system, such that the persistent storage system stores the transmission progress information in the acknowledgement packet as input progress information of the current message data; and

as recited in claim 6, feeding back an acknowledgement packet containing the transmission progress information to the input device after sending the current message data to a message storage device, such that the input device sends the transmission progress information in the acknowledgement packet to a persistent storage system;
when the streaming transmission is in an abnormal restarting state, after receiving any current message transmission packet sent by the input device, determining whether the persistent storage system stores output compress information of the current message data; and
when the persistent storage system stores the output compress information of the current message data, feeding back the acknowledgement packet to the input device, such that the input device indicates the message provider to perform removing duplication on the current message data based on the acknowledgement packet for the current message data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/26/2021